Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on December 21, 2020.
Claims 1, 3-5, 7-12, and 14 are pending in the application.

Response to Arguments/Remarks
Claim Interpretation
The prior Office action identified claim limitations that were interpreted under 35 U.S.C. 112(f).  Applicant has removed or amended the claim limitations with the intent to avoid interpretation of the claim limitations under 35 U.S.C. 112(f).  In particular, claim 1 has been amended to specify a “program containing computerized instructions is stored in memory and configured to be executed by a processor” to perform the steps.   Based on Applicant’s amendments, the claim limitations are no longer interpreted under 35 U.S.C. 112(f) 

Claim Rejections - 35 USC § 112
Claims 1-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The rejections have been withdrawn based on the amendments to the claims. 

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 10-11 were rejected under 35 U.S.C. 103 as being unpatentable over Zhu US Patent Publication No. 2014/0036892 (“Zhu”) in view of Park et al. US Patent Publication No. 2017/0181090 (“Park”) and Verkaik et al. US Patent Publication No. 2018/0227969 (“Verkaik”).
Applicant submitted that independent claim 1 has been amended to include the allowable subject matter of claim 6 and therefore, claim 1 is allowable.
and to include all of the limitations of the base claim and any intervening claims.  Applicant’s amendment did not include all of the limitations of the intervening claims.  Applicant’s amendment also did not incorporate the entirely of the subject matter of claim 6 and changes scope.  Claim 6 recited, “wherein the controller is further configured to control the AP information collector to collect the legacy AP information from the user terminal based on the data receiver not receiving the multicast packet.”  Claim 1 has been amended in part to recite, “wherein the legacy AP information is collected from the user terminal when not receiving the multicast packet” which is different from claim 6.
Furthermore, MPEP 2111.04 states in part,
I.    "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses.

II.    CONTINGENT LIMITATIONS

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met
	
The claimed wherein clause “wherein the legacy AP information is collected from the user terminal when not receiving the multicast packet” does not require the step to be performed because of the condition “when not receiving the multicast.”  The claim also recites “data receiving for receiving a multicast packet” and if the claim requires receiving the multicast packet, then the step of collecting legacy AP information from the user terminal would not be performed.   The wherein clause also does not limit the claim to a particular structure because the claim does not specify structure that performs the function.  Claim 12’s “wherein the legacy AP information is collected from the user terminal when not receiving the multicast packet” is also a contingent limitation which is not required by the claim.  Therefore, the wherein clauses recited in claims 1 and 12 are not required by the claims.
Applicant’s amendments changes scope of the claim.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite, “the method comprising: data receiving for receiving a multicast packet…,” “legacy access point (AP) accessing for attempting access a legacy AP….,” and “AP information collecting for collecting legacy AP…”  It not clear whether claim requires the steps of “receiving a multicast packet from a user terminal based on the application,” “attempting to access a legacy AP using the multicast packet…,” “collecting legacy AP information in the multicast packet from the user terminal…” because the steps are preceded by the language “for” and the claim does not actually perform the steps.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3-5, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu US Patent Publication No. 2014/0036892 (“Zhu”) in view of Chari et al. US Patent Publication No. 2019/0373675 (“Chari”) and Verkaik et al. US Patent Publication No. 2018/0227969 (“Verkaik”).

Regarding claim 1, Zhu teaches a wireless communication controlling apparatus comprising a memory and a processor, wherein a wireless communication controlling program containing computerized instructions is stored in the memory and configured to be executed by the processor to perform a method, comprising: 
operating an application (para. [0032] components performed using software);
data receiving for receiving a multicast packet from a user terminal based on the application (para. [0032] components performed using software. para. [0044] frame 200, DA… or a group address for multicast frame representing the ultimate destination.  para. [0054] frame received by UWDS-AP from STAa 402); 
supporting wireless communication in a concurrent mode for receiving the multicast packet (para. [0041] UWDS 112 simultaneously functions as a STA with respect legacy AP, as an AP having range 114); 
legacy access point (AP) accessing for attempting to access a legacy AP using the multicast packet based on the concurrent mode (para. [0052] frames… transferred to output queue (OQ) 506 of UWDS-STA 304.  para. [0054] frame received by UWDS-AP from STAa 402, transmittal to legacy AP 102); and 
AP information collecting for collecting legacy AP information in the multicast packet from the user terminal (para. [0044] DA is an individual address for a unicast frame or a group address for a multicast frame.  para. [0054] DA in its MAC header that is not addressed to STAa 402, STAb 404, STAc 406 or UWDS-AP 302.  frames are transferred by UWDS Bridge 320 to UWDS-STA 304 for transmittal to legacy AP 102),

Zhu does not teach determining whether the legacy AP is accessed within a predetermined threshold period of time and the collecting according to a result of the determining.
Chari discloses determining whether an AP is accessed (para. [0108] system 200 does not receive a query or a ping and/or does not respond with a corresponding IP address); and collecting AP information from a user terminal according to a result of the determining (fig. 5.  para. [0106] system 200 receives network credentials from a configuration application on mobile communication device 125). 
Zhu and Chari similarly disclose an apparatus that relays communication with an access point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with Chari’s disclosure of determining whether an AP is accessed and collecting AP information from a user terminal according to a result of the determining.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine a status regarding the attempted access to the AP and obtain information to reattempt access to the AP.
Verkaik discloses determining whether an AP is accessed within a predetermined threshold period of time (para. [0076] host AP can send a message to the tentative anchor AP requesting to set it as the anchor.  para. [0077] host AP can wait until it receives an acknowledgment from the tentative anchor AP or until a timeout occurs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Zhu and Charis with Verkaik’s disclosure of using a timeout when communicating with an AP such that the apparatus is configured to determine whether the AP is accessed within a predetermined threshold period of time.  One of ordinary skill in the art would have been motivated to do so because Chari discloses determining whether an AP is accessed, and it would have been beneficial for the station(s) and the apparatus of Zhu to limit a wait time so as to notify the user and reattempt access to the AP.

Regarding claim 12, Zhu teaches a wireless communication controlling method comprising: 
operating an application (para. [0032] components performed using software); 
data receiving for receiving a multicast packet from a user terminal based on the application (para. [0032] components performed using software. para. [0044] frame 200, DA… or a group address for multicast frame representing the ultimate destination.  para. [0054] frame received by UWDS-AP from STAa 402); 
supporting wireless communication in a concurrent mode for receiving the multicast packet (para. [0041] UWDS 112 simultaneously functions as a STA with respect legacy AP, as an AP having range 114);; 
legacy access point (AP) accessing for attempting to access a legacy AP using the multicast packet based on the concurrent mode (para. [0052] frames… transferred to output queue (OQ) 506 of UWDS-STA 304.  para. [0054] frame received by UWDS-AP from STAa 402, transmittal to legacy AP 102).
AP information collecting for collecting legacy AP information in the multicast packet from the user terminal (para. [0044] DA is an individual address for a unicast frame or a group address for a multicast frame.  para. [0054] DA in its MAC header that is not addressed to STAa 402, STAb 404, STAc 406 or UWDS-AP 302.  frames are transferred by UWDS Bridge 320 to UWDS-STA 304 for transmittal to legacy AP 102),
wherein the legacy AP information is collected from the user terminal when not receiving the multicast packet (This step is not required by the claim).
Zhu does not teach determining whether the legacy AP is accessed within a predetermined threshold period of time and the collecting according to a result of a determination of the controller.
Chari discloses determining whether an AP is accessed (para. [0108] system 200 does not receive a query or a ping and/or does not respond with a corresponding IP address); and collecting AP 
Zhu and Chari similarly disclose an apparatus that relays communication with an access point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with Chari’s disclosure of determining whether an AP is accessed and collecting AP information from a user terminal according to a result of the determining.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine a status regarding the attempted access to the AP and obtain information to reattempt access to the AP.
Verkaik discloses determining whether an AP is accessed within a predetermined threshold period of time (para. [0076] host AP can send a message to the tentative anchor AP requesting to set it as the anchor.  para. [0077] host AP can wait until it receives an acknowledgment from the tentative anchor AP or until a timeout occurs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Zhu and Charis with Verkaik’s disclosure of using a timeout when communicating with an AP such that the apparatus is configured to determine whether the AP is accessed within a predetermined threshold period of time.  One of ordinary skill in the art would have been motivated to do so because Chari discloses determining whether an AP is accessed, and it would have been beneficial for the station(s) and the apparatus of Zhu to limit a wait time so as to notify the user and reattempt access to the AP.

Regarding claim 3, Zhu in view of Chari and Verkaik teach the apparatus as claimed in claim 1, wherein the legacy AP accessing comprises based on the legacy AP information being collected from the user terminal in the AP information collecting, attempting to access the legacy AP based on the collected legacy AP information (Zhu: para. [0054] frames… for transmitting to legacy AP 102.  Chari: fig. 5.  para. [0106] system 200 receives network credentials from a configuration application on mobile 

Regarding claim 4, Zhu does not teach the apparatus as claimed in claim 2, wherein the method further comprising: transmitting an access success message to the user terminal based on a determination that the legacy AP is accessed, and collecting the legacy AP information from the user terminal based on a determination that the legacy AP is not accessed.
Chari teaches transmitting an access success message to the user terminal based on a determination that a legacy AP is accessed (para. [0098] presents or transmits data… confirming that extender device 180 is connected to the WiFi network.  para. [0108] verification that system 200’s association with AP 130 was successful.  provide responses to queries) and collecting the legacy AP information from the user terminal based on a determination that the legacy AP is not accessed (fig. 5.  para. [0106] system 200 receives network credentials from a configuration application on mobile communication device 125.  para. [0109] association with the AP 130 failed).
Chari similarly discloses an apparatus that relays communication with an access point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with Chari’s disclosure.  One of ordinary skill in the art would have been motivated to do so in order to have provided information to establish the connection with the AP and provided status information regarding the connection with the AP.

Regarding claim 5, Zhu in view of Chari and Verkaik teach the apparatus as claimed in claim 1, wherein the determining comprises determining whether the multicast packet is received (Zhu: para. [0044] frame 200, DA… or a group address for multicast frame representing the ultimate destination.  para. [0054] frame received by UWDS-AP from STAa 402).


Chari teaches an AP mode which supports to collect legacy AP information from a user terminal based on the legacy AP not being accessed (para. [0092] requests network credentials, request for SSID and password. fig. 5.  para. [0106] system 200 receives network credentials from a configuration application on mobile communication device 125.  para. [0109] association with the AP 130 failed).
Chari similarly discloses an apparatus that relays communication with an access point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with Chari’s disclosure.  One of ordinary skill in the art would have been motivated to do so in order to have provided information to establish the connection with the AP and provided status information regarding the connection with the AP.

Regarding claim 10, Zhu in view of Chari and Verkaik teach the apparatus as claimed in claim 1, wherein: supporting wireless communication comprising: supporting to receive the legacy AP information from a provisioning AP using an AP mode of the concurrent mode, and supporting the legacy AP connector to attempt to access the legacy AP using an STA mode of the concurrent mode (Zhu: fig. 4.  See UWDS-AP and UWDS-STA. para. [0041] UWDS 112 simultaneously functions as a STA with respect legacy AP, as an AP having range 114).

Regarding claim 11, Zhu in view of Chari and Verkaik teach the apparatus as claimed in claim 10, the method further comprising: supporting to operate with the provisioning AP based on the 

Regarding claim 14, Zhu in view of Chari and Verkaik teach the method as claimed in claim 12, wherein the legacy AP accessing comprises, based on the legacy AP information being collected from the user terminal in the AP information collecting, attempting to access the legacy AP based on the collected legacy AP information (Zhu: para. [0054] frames… for transmitting to legacy AP 102.  Chari: fig. 5.  para. [0106] system 200 receives network credentials from a configuration application on mobile communication device 125.  para. [0107] system 200 connects to the WiFi network (e.g. associates with AP 130)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Charis, Verkaik, and Han et al. US Patent Publication No. 2015/0043414 (“Han”).

Regarding claim 7, Zhu does not teach the apparatus as claimed in claim 1, wherein the method further comprising receiving the multicast packet again when failing to access the legacy AP.
	Han discloses receiving a multicast packet again when failing to access a device (para. [0079] AP may determine whether at least one multicast packet is to be retransmitted based on the feedback message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhu, Charis, and Verkaik with Han’s disclosure of transmitting a feedback message so that another device may retransmit a message such that the apparatus of Zhu is configured to transmit a feedback message so that the station retransmits the multicast if the AP connector is not able to connect to the legacy AP.  One of ordinary skill in the art would have been .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Charis, Verkaik, and Yin et al. US Patent Publication No. 2016/0087811 (“Yin”).

Regarding claim 8, Zhu does not teach the apparatus as claimed in claim 1, wherein the legacy AP information includes a Service Set IDentifier (SSID), and a password of the legacy AP included in a multicast address of Mac Header.
Yin discloses a Service Set IDentifier (SSID), and a password included in an address of Mac Header (Para. [0071] SSID and the password of the target wireless network carried in the destination MAC address). 
Zhu discloses legacy AP information that includes a multicast address of a MAC header.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu with Yin’s disclosure of providing SSID and password included in an address such that a SSID and password of the AP is included in the multicast address disclosed by Zhu.  One of ordinary skill in the art would have been motivated to do so in order to have provided secured access to the AP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445